Order reversed, with $10 costs and disbursements and motion denied, with $10 costs. Memorandum: The motion by the plaintiff to strike out the affirmative defense set forth in the answer should have been denied (Rauch v. Jones, 4 A D 2d 572; Roberts v. Gagnon, 1 A D 2d 297). Whether the driver of the truck alleged in the answer to be “ a fellow servant-ad-hoe” was a coemployee of the plaintiff within the meaning of subdivision 6 of section 29 of the Workmen’s Compensation Law, is a question to be determined upon the trial of the action. (Lee v. Cranford Co., 182 App. Div. 191, affd. 230 N. Y. 618.) All concur. (Appeal from an order of Erie Special Term granting the motion by plaintiff to strike out the affirmative defense set forth in the answer of defendant Mohawk Truck Rental, Inc.)
Present — McCurn, P. J., Kimball, Williams, Bastow and Halpern, JJ.